McCay, Judge.
1. The immunity from judicial interference allowed by the Code, section 3668, is a high prerogative, granted alone to the state, and in my judgment of. very doubtful constitutionality at best. But there is nothing in that section extending it to cases of private individuals when there is no pretense of any thing due the state. The ground upon which the constitutionality of this act is defended, is that the state must not be delayed in its collections, and that if any money is unjustly. paid, the legislature will do right by the party paying it. But when the tax collector has settled with the state, the state necessity for this essentially tyrannical exemption ceases, and though the tax collector may use the process it has lost its invincibility with the necessity which made it defensible. We are strongly inclined to the opinion that the legislature could not grant the right insisted on, if in plain terms it were to attempt it. The constitution gives to every citizen the right of appeal to the courts, and though the state itself may not in all cases be brought to the bar, we are, as we have said, strongly inclined to say, that it cannot confer by any indirection this exemption upon others.
2. Was this tax legal? Clearly under the settled rule in this state the day fixed to determine what and who is taxable for the current year is the first of April. That is the express provision of the Code, section 834. This tax was therefore illegal, as the defendant in error was not on the first of April a resident of t"he counly nor even of the state.
3. So, too, we think the next year’s tax — double tax — illegal. The proof is that the legal tax for that year was given in and duly paid. Why should there be any assumption that because a tax payer has cash on hand one year that he has it also the next. It is but natural that he should invest it, as the proof shows was done in this case, and the tax on the investment duly paid.
Judgment reversed.